Order entered February 26, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00111-CV

                   IN THE INTEREST OF S.G.I., A CHILD

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-12157

                                     ORDER

      Before the Court is appellant’s motion to extend the time to file his notice of

appeal. We GRANT the motion and deem the notice of appeal filed January 17,

2020 timely for jurisdictional purposes.


                                             /s/    KEN MOLBERG
                                                    JUSTICE